—Appeal from a judgment of Supreme Court, Onondaga County (Carni, J.), entered March 5, 2002, which dismissed the petition seeking a stay of arbitration.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed with costs.
Memorandum: Supreme Court properly dismissed the petition seeking a stay of arbitration. By participating in the arbitration proceeding, i.e., by responding to claims and appearing at arbitration hearings without any reservation of rights, petitioner waived its right to a stay of arbitration (see CPLR 7503 [b]; Matter of North Riv. Ins. Co. [Morgan], 291 AD2d 230, 233 [2002]; Matter of Home Mut. Ins. Co. v Springer, 130 AD2d 493 [1987]). In light of our determination, it is not necessary to address petitioner’s remaining contention. Present — Pigott, Jr., P.J., Wisner, Scudder, Burns and Gorski, JJ.